         Case 2:19-cv-06078-JMG Document 75 Filed 01/19/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

__________________________________________

MARNIE O'BRIEN,                                   :
                     Plaintiff,                   :
                                                  :
                     v.                           :      Civil No. 2:19-cv-06078-JMG
                                                  :
THE MIDDLE EAST FORUM, et al.,                    :
                  Defendants.                     :
__________________________________________

                                            ORDER

       AND NOW, this 19th day of January, 2021, upon consideration of Defendants’ Motion for

Judgment on the Pleadings (ECF No. 26), and Plaintiff’s Response in Opposition to Defendants’

Motion (ECF No. 27), IT IS HEREBY ORDERED that:

       1. Defendants’ Motion to for Judgment on the Pleadings is GRANTED; and

       2. Count II of the Complaint is DISMISSED as untimely.


                                          BY THE COURT:




                                          /s/ John M. Gallagher
                                          JOHN M. GALLAGHER
                                          United States District Court Judge
